DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a first office action for application Serial No. 15/999,305 filed on 08/17/2018. Claims 16-30 have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 16 recites: "A driveline for a vehicle, the driveline comprising:
a power source;

a front left half shaft, 
a front right half shaft, 
a front left torque transmission control mechanism configured to control the transmission of torque to the FL half shaft, and 
a front right torque transmission control mechanism configured to control the transmission of torque to the FR half shaft;
a rear axle assembly drivingly engaged or selectively drivingly engaged with the power source, the rear axle assembly comprising:
a rear left half shaft, 
a rear right half shaft, 
a rear left torque transmission control mechanism configured to control the transmission of torque to the RL half shaft,
a rear right torque transmission control mechanism configured to control the transmission of torque to the RR half shaft; and
a control unit configured to independently control the FL torque transmission control mechanism, the FR torque transmission control mechanism, the RL torque transmission control mechanism, and the RR torque transmission control mechanism."
This language is vague and indefinite for at least the following reasons:
The following terms are vague and indefinite as this/these terms lacks proper antecedent basis:
the FL half shaft
the FR half shaft
the RL half shaft
the RR half shaft
the transmission of torque to the FL half shaft (cl. 16, 28)
the transmission of torque to the FR half shaft (cl. 16, 28)
the transmission of torque to the RL half shaft (cl. 16, 28)
the transmission of torque to the RL half shaft (cl. 16, 28)
the FL torque transmission control mechanism
the FR torque transmission control mechanism
the RL torque transmission control mechanism
the RR torque transmission control mechanism
front left clutching device (cl. 18)
front right clutching device (cl. 18)
rear left clutching device (cl. 18)
rear right clutching device (cl. 18)
the FL epicyclic gear train (cl. 19)
the FR epicyclic gear train (cl. 19)
the RL epicyclic gear train (cl. 19)
the RR epicyclic gear train (cl. 19)
the gear ratio of the FL epicyclic gear train (cl. 19)
the gear ratio of the FR epicyclic gear train (cl. 19)
the gear ratio of the RL epicyclic gear train (cl. 19)
the gear ratio of the RR epicyclic gear train (cl. 19)
front left clutch (cl. 20)
front left motor (cl. 20)
front right clutch (cl. 20)
front right motor (cl. 20)
rear left clutch (cl. 20)
rear left motor (cl. 20)
rear right clutch (cl. 20)
rear right motor (cl. 20)
front left brake (cl. 22)
front right brake (cl. 22)
rear left brake (cl. 22)
rear right brake (cl. 22)
the torque transmission control mechanisms (cl. 24, 25, 26, 27)
the FL wheel (cl. 25)
the RL wheel (cl. 25)
the FR wheel (cl. 25)
the RR wheel (cl. 25)
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
the front left (FL) half shaft
the front right (FR) half shaft
the rear left (RL) half shaft
the rear right (RR) half shaft
a transmission of torque to the FL half shaft (cl. 16, 28)
a transmission of torque to the FR half shaft (cl. 16, 28)
a transmission of torque to the RL half shaft (cl. 16, 28)
a transmission of torque to the RL half shaft (cl. 16, 28)
a front left (FL) torque transmission control mechanism
a front right (FR) torque transmission control mechanism
a rear left (RL) torque transmission control mechanism
a rear right (RR) torque transmission control mechanism
front left (FL) clutching device (cl. 18)
front right (FR) clutching device (cl. 18)
rear left (RL) clutching device (cl. 18)
rear right (RR) clutching device (cl. 18)
the front left (FL) epicyclic gear train (cl. 19)
the front right (FR) epicyclic gear train (cl. 19)
the rear left (RL) epicyclic gear train (cl. 19)
the rear right (RR) epicyclic gear train (cl. 19)
a gear ratio of the FL epicyclic gear train (cl. 19)
a gear ratio of the FR epicyclic gear train (cl. 19)
a gear ratio of the RL epicyclic gear train (cl. 19)
a gear ratio of the RR epicyclic gear train (cl. 19)
front left (FL) clutch (cl. 20)
front left (FL) motor (cl. 20)
front right (FR) clutch (cl. 20)
front right (FR) motor (cl. 20)
rear left (RL) clutch (cl. 20)
rear left (RL) motor (cl. 20)
rear right (RR) clutch (cl. 20)
rear right (RR) motor (cl. 20)
a front left (FL) brake (cl. 22)
a front right (FR) brake (cl. 22)
a rear left (RL) brake (cl. 22)
a rear right (RR) brake (cl. 22)
torque transmission control mechanisms (cl. 24, 25)
a front left (FL) wheel (cl. 25)
a rear left (RL) wheel (cl. 25)
a front right (FR) wheel (cl. 25)
a rear right (RR) wheel (cl. 25)
Claims 17-27 are further rejected as depending on this claim.
Claims 29-30 are further rejected as depending on claim 28.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griesmeier (US 2004/0216557 A).

Regarding claim 16, Griesmeier discloses a driveline for a vehicle (see e.g. at least Abstract, Fig. 1, and related text), the driveline comprising:
a power source (e.g. prime mover 2, see e.g. at least Fig. 1, and related text);
a front axle assembly drivingly engaged or selectively drivingly engaged with the power source (e.g. at least drive axle 6, see e.g. at least Fig. 1, and related text), the front axle assembly comprising:
a front left (FL) half shaft (id.), 
a front right (FR) half shaft (id.), 
a front left (FL) torque transmission control mechanism configured to control a transmission of torque to the FL half shaft (e.g. at least transmission unit 15, see e.g. at least Fig. 1, and related text), and 
a front right (FR) torque transmission control mechanism configured to control a transmission of torque to the FR half shaft (e.g. at least transmission unit 15, see e.g. at least Fig. 1, and related text);
a rear axle assembly drivingly engaged or selectively drivingly engaged with the power source (e.g. at least drive axle 7, see e.g. at least Fig. 1, and related text), the rear axle assembly comprising:
a rear left half (RL) shaft (id.), 
a rear right half (RR) shaft (id.), 
a rear left (RL) torque transmission control mechanism configured to control a transmission of torque to the RL half shaft (e.g. at least transmission unit 15, see e.g. at least Fig. 1, and related text),
a rear right (RR) torque transmission control mechanism configured to control a transmission of torque to the RR half shaft (e.g. at least transmission unit 15, see e.g. at least Fig. 1, and related text); and
a control unit configured to independently control the FL torque transmission control mechanism, the FR torque transmission control mechanism, the RL torque transmission control mechanism, and the RR torque transmission control mechanism (e.g. at least control device 17, see e.g. at least Fig. 1, and related text).

Regarding claim 17, Griesmeier teaches that the front axle assembly includes a front locking differential (e.g. at least transverse differential, see e.g. at least p. 17, 24, one bevel gear transmission 9, Fig. 1, and related text), the front locking differential controllable through the control unit (id.), the front locking differential configured to selectively lock the FL half shaft and the FR half shaft to a front differential casing (id.), the front differential casing drivingly engaged or selectively drivingly engaged with the power source (id.); and/or 
wherein the rear axle assembly includes a rear locking differential (e.g. at least transverse differential, see e.g. at least p. 17, 24, one bevel gear transmission 10, Fig. 1, and related text), the rear locking differential controllable through the control unit (id.), the rear locking differential configured to selectively lock the RL half shaft and the RR half shaft to a rear differential casing, the rear differential casing drivingly engaged or selectively drivingly engaged with the power source (id.).

Regarding claim 18, Griesmeier teaches that the FL torque transmission control mechanism comprises a front left (FL) clutching device configured to selectively drivingly engage the FL half shaft with the front differential casing (e.g. at least frictional clutch, variable clutch, see e.g. at least p. 12, 19, Fig. 1, and related text), and wherein the FR torque transmission control mechanism comprises a front right (FR) clutching device configured to selectively drivingly engage the FR half shaft with front differential casing (id.); and/or 
wherein the RL torque transmission control mechanism comprises a rear left (RL) clutching device configured to selectively drivingly engage the RL half shaft with the rear differential casing (e.g. at least frictional clutch, variable clutch, see e.g. at least p. 12, 19, Fig. 1, and related text), and wherein the RR torque transmission control mechanism comprises a rear right (RR) clutching device configured to selectively drivingly engage the RR half shaft with the rear differential casing (id.).

Regarding claim 19, Griesmeier teaches that the FL torque transmission control mechanism comprises a front left (FL) epicyclic gear train (e.g. at least ring gear 12, spur gear 11, planetary gears 13, sun gear 14, see e.g. at least p. 25-26, Fig. 1, and related text) and a front left (FL) torque transmission control device (e.g. at least transmission 5, see e.g. at least p.25-26, Fig. 1, and related text), the FL torque transmission control device configured to control a gear ratio of the FL epicyclic gear train (id.), and wherein the FR torque transmission control mechanism comprises a front (FR) right epicyclic gear train (e.g. at least ring gear 12, spur gear 11, planetary gears 13, sun gear 14, see e.g. at least p. 25-26, Fig. 1, and related text) and a front right (FR) torque transmission control device (e.g. at least transmission 5, see e.g. at least p.25-26, Fig. 1, and related text), the FR torque transmission control device configured to control a gear ratio of the FR epicyclic gear train (id.); and/or 
wherein the RL torque transmission control mechanism comprises a rear left (RL) epicyclic gear train (e.g. at least ring gear 12, spur gear 11, planetary gears 13, sun gear 14, see e.g. at least p. 25-26, Fig. 1, and related text) and a rear left (RL) torque transmission control device (e.g. at least transmission 5, see e.g. at least p.25-26, Fig. 1, and related text), the RL torque transmission control device configured to control a gear ratio of the RL epicyclic gear train (id.), and wherein the RR torque transmission control mechanism comprises a rear right (RR) epicyclic gear train (e.g. at least ring gear 12, spur gear 11, planetary gears 13, sun gear 14, see e.g. at least p. 25-26, Fig. 1, and related text) and a rear right (RR) torque transmission control device  (e.g. at least transmission 5, see e.g. at least p.25-26, Fig. 1, and related text), the RR torque transmission control device configured to control a gear ratio of the RR epicyclic gear train (id.).

Regarding claim 20, Griesmeier teaches that the FL torque transmission control device comprises a front left (FL) clutch configured to selectively engage a transmission gear of the FL epicyclic gear train with a stationary portion of the driveline (e.g. variable clutch, frictional clutch, see e.g. at least p. 12, 19, Fig. 1, and related text), or wherein the FL torque transmission control device comprises a front left (FL) motor (e.g. at least electric motor, see e.g. at least p. 28), the FL motor configured as an electric motor or as a hydraulic motor (id.), the FL motor fixed to a stationary portion of the driveline and an output of the FL motor engaged with a transmission gear of the FL epicyclic gear train (id.), and 
wherein the FR torque transmission control device comprises a front right (FR) clutch configured to selectively engage a transmission gear of the FR epicyclic gear train with a stationary portion of the driveline (e.g. variable clutch, frictional clutch, see e.g. at least p. 12, 19, Fig. 1, and related text), or wherein the FR torque transmission control device comprises a front right (FR) motor (e.g. at least electric motor, see e.g. at least p. 28), the FR motor configured as an electric motor or as a hydraulic motor (id.), the FR motor fixed to a stationary portion of the driveline and an output of the FR motor engaged with a transmission gear of the FR epicyclic gear train (id.); and/or 
wherein the RL torque transmission control device comprises a rear left (RL) clutch configured to selectively engage a transmission gear of the RL epicyclic gear train with a stationary portion of the driveline (e.g. variable clutch, frictional clutch, see e.g. at least p. 12, 19, Fig. 1, and related text), or wherein the RL torque transmission control device comprises a rear left (RL) motor (e.g. at least electric motor, see e.g. at least p. 28), the RL motor configured as an electric motor or as a hydraulic motor (id.), the RL motor fixed to a stationary portion of the driveline and an output of the RL motor engaged with a transmission gear of the RL epicyclic gear train (id.), and 
wherein the RR torque transmission control device comprises a rear right (RR) clutch configured to selectively engage a transmission gear of the RR epicyclic gear train with a stationary portion of the driveline (e.g. variable clutch, frictional clutch, see e.g. at least p. 12, 19, Fig. 1, and related text), or wherein the RR torque transmission control device comprises a rear right (RR) motor (e.g. at least electric motor, see e.g. at least p. 28), the RR motor configured as an electric motor or as a hydraulic motor (id.), the RR motor fixed to a stationary portion of the driveline and an output of the RR motor engaged with a transmission gear of the RR epicyclic gear train (id.).

Regarding claim 21, Greismeier teaches that an input of the FL epicyclic gear train and an input of the FR epicyclic gear train are permanently locked to one another and drivingly engaged or selectively drivingly engaged with the power source (see e.g. at least p. 24-27, Fig. 1, and related text); and/or 
wherein an input of the RL epicyclic gear train and an input of the RR epicyclic gear train are permanently locked to one another and drivingly engaged or selectively drivingly engaged with the power source (see e.g. at least p. 24-27, Fig. 1, and related text).

Regarding claim 22, Greismeier teaches the front axle assembly further comprising:
a front left (FL) brake for selectively braking the FL half shaft or a front left wheel (see e.g. at least p. 28, Fig. 1, and related text), and
a front right (FR) brake or selectively braking the FR half shaft or a front right wheel (id.);
wherein the control unit is configured to independently control the FL brake and the FR brake (id.); and/or 
the rear axle assembly further comprising:
a rear left (RL) brake for selectively braking the RL half shaft or a rear left wheel (id.), and 
a rear right (RR) brake for selectively braking the RR half shaft or a rear right wheel (id.);
wherein the control unit is configured to independently control the RL brake and the RR brake (id.).

Regarding claim 23, Griesmeier teaches speed sensors for determining a rotational speed of at least one of or all of:
the FL half shaft, a FL wheel, the FR half shaft, a FR wheel, the RL half shaft, a RL wheel, the RR half shaft, and a RR wheel (see e.g. at least p. 29);
wherein the speed sensors are configured to transmit speed data to the control unit, wherein the control unit is configured to receive the speed data, and wherein the control unit is configured to independently control the FL torque transmission control mechanism, the FR torque transmission control mechanism, the RL torque transmission control mechanism and the RR torque transmission control mechanism based on the received speed data (id.).

Regarding claim 24, Griesmeier teaches that the control unit is configured to control torque transmission control mechanisms (see e.g. at least p. 29) to simultaneously:
transmit torque to the FR half shaft and to the RR half shaft (see e.g. at least p. 30, 32, Fig. 1, and related text), and 
interrupt the transmission of torque to the FL half shaft and to the RL half shaft (id.); and/or 
wherein the control unit is configured to control torque transmission control mechanisms to simultaneously:
transmit torque to the FL half shaft and to the RL half shaft (id.), and 
interrupt the transmission of torque to the FR half shaft and to the RR half shaft (id.).

Regarding claim 25, Griesmeier teaches that the control unit is configured to simultaneously:
control the torque transmission control mechanisms to transmit torque to the FR half shaft and to the RR half shaft and to interrupt the transmission of torque to the FL half shaft and to the RL half shaft (see e.g. at least p. 30, 32, Fig. 1, and related text), 
control the FL brake and the RL brake to brake at least one of or all of the FL half shaft, a front left (FL) wheel, the RL half shaft and a rear left (RL) wheel (id.), and 
control the FR brake and the RR brake to release the FR half shaft, a front right (FR) wheel, the RR half shaft and a rear right (RR) wheel (id.); and/or 
wherein the control unit is configured to simultaneously:
control the torque transmission control mechanisms to transmit torque to the FL half shaft and to the RL half shaft and to interrupt the transmission of torque to the FR half shaft and to the RR half shaft (see e.g. at least p. 30, 32, Fig. 1, and related text), 
control the FR brake and the RR brake to brake at least one of or all of the FR half shaft, the FR wheel, the RR half shaft and the RR wheel (id.), and 
control the FL brake and the RL brake to release the FL half shaft, the FL wheel, the RL half shaft and the RL wheel (id.).

Regarding claim 26, Griesmeier teaches that the control unit is configured to control torque transmission control mechanisms to simultaneously (see e.g. at least p. 30, 32, Fig. 1, and related text):
transmit torque to the FL half shaft and to the FR half shaft (id.), and 
interrupt the transmission of torque to the RL half shaft and to the RR half shaft (id.); and/or 
wherein the control unit is configured to control torque transmission control mechanisms to simultaneously:
transmit torque to the RL half shaft and to the RR half shaft (id.), and 
interrupt the transmission of torque to the FL half shaft and to the FR half shaft (id.).

Regarding claim 27, Griesmeier teaches that the control unit is configured to control torque transmission control mechanisms to transmit torque to only one of the four half shafts (see e.g. at least p. 30, 32, Fig. 1, and related text) and, simultaneously, interrupt the transmission of torque to the remaining three half shafts (id.).

Regarding claim 28, Griesmeier discloses a method of operating a driveline (see e.g. at least Abstract), the method comprising:
providing a driveline for a vehicle (see e.g. at least Fig. 1, and related text), the driveline comprising:
a power source (e.g. prime mover 2, see e.g. at least Fig. 1, and related text);
a front axle assembly drivingly engaged or selectively drivingly engaged with the power source (e.g. at least drive axle 6, see e.g. at least Fig. 1, and related text), the front axle assembly comprising:
a front left (FL) half shaft (id.), 
a front right (FR) half shaft (id.), 
a front left (FL) torque transmission control mechanism configured to control a transmission of torque to the FL half shaft (e.g. at least transmission unit 15, see e.g. at least Fig. 1, and related text)
a rear axle assembly drivingly engaged or selectively drivingly engaged with the power source (e.g. at least drive axle 7, see e.g. at least Fig. 1, and related text), the rear axle assembly comprising:
a rear left half (RL) shaft (id.), 
a rear right half (RR) shaft (id.), 
a rear left (RL) torque transmission control mechanism configured to control a transmission of torque to the RL half shaft (e.g. at least transmission unit 15, see e.g. at least Fig. 1, and related text),
a rear right (RR) torque transmission control mechanism configured to control a transmission of torque to the RR half shaft (e.g. at least transmission unit 15, see e.g. at least Fig. 1, and related text); and
a control unit configured to independently control the FL torque transmission control mechanism, the FR torque transmission control mechanism, the RL torque transmission control mechanism, and the RR torque transmission control mechanism (e.g. at least control device 17, see e.g. at least Fig. 1, and related text); and
the method further comprising one of:
a. transmitting torque to the FR half shaft and to the RR half shaft while interrupting a transmission of torque to the FL half shaft and to the RL half shaft (see e.g. at least p. 30, 32, Fig. 1, and related text); and
b. transmitting torque to the FL half shaft and to the RL half shaft while interrupting a transmission of torque to the FR half shaft and to the RR half shaft (see e.g. at least p. 30, 32, Fig. 1, and related text).

Regarding claim 29, Griesmeier teaches that providing the front axle assembly of the driveline further comprises:
providing a front left (FL) brake for selectively braking the FL half shaft or a front left (FL) wheel (see e.g. at least p. 28, Fig. 1, and related text), and 
providing a front right (FR) brake for selectively braking the FR half shaft or a front right (FR) wheel, wherein the control unit is configured to independently control the FL brake and the FR brake (id.); and
wherein providing the rear axle assembly of the driveline further comprises:
providing a rear left (RL) brake for selectively braking the RL half shaft or a rear left (RL) wheel (id.), and 
providing a rear right (RR) brake for selectively braking the RR half shaft or a rear right (RR) wheel, wherein the control unit is configured to independently control the RL brake and the RR brake (id.);
the method further comprising one of:
a. simultaneously:
transmitting torque to the FR half shaft and to the RR half shaft (see e.g. at least p. 30, 32, Fig. 1, and related text), 
interrupting the transmission of torque to the FL half shaft and to the RL half shaft (id.), 
braking at least one of or all of the FL half shaft, the FL wheel, the RL half shaft, and the RL wheel (see e.g. at least p. 28, Fig. 1, and related text), and 
releasing the FR brake and the RR brake (id.); and
b. simultaneously:
transmitting torque to the FL half shaft and to the RL half shaft (see e.g. at least p. 30, 32, Fig. 1, and related text),
interrupting the transmission of torque to the FR half shaft and to the RR half shaft (id.), 
braking at least one of or all of the FR half shaft, the FR wheel, the RR half shaft, and the RR wheel (see e.g. at least p. 28, Fig. 1, and related text), and 
releasing the FL brake and the RL brake (id.).

Regarding claim 30 Greismeier teaches one of:
a. transmitting torque to the FL half shaft and to the FR half shaft while interrupting the transmission of torque to the RL half shaft and to the RR half shaft (see e.g. at least p. 30, 32, Fig. 1, and related text); and
b. transmitting torque to the RL half shaft and to the RR half shaft while interrupting the transmission of torque to the FL half shaft and to the FR half shaft (see e.g. at least p. 30, 32, Fig. 1, and related text).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662


	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .